internal_revenue_service number release date index number --------------------------------------- -------------------------------------- ------------------------------------------ ------------------------------ ------------------------ re ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ---------------- telephone number -------------------- refer reply to cc psi plr-142744-13 date date legend decedent spouse trust date date daughter son grandchild grandchild grandchild grandchild date date law firm accountant year ------------------------ ---------------------- ---------------------------------- -------------------- --------------------- --------------------- ---------------------- ---------------------------- ----------------------------------- ---------------------------------- --------------------------------- ------------------- --------------------- ------------------------------------------------------------ ---------------- ------ dear --------------------------------------- this letter responds to your authorized representative’s letter of date and other submissions requesting rulings concerning the includibility of family_trust in decedent’s gross_estate under sec_2036 sec_2038 and sec_2041 of the internal_revenue_code the facts and representations submitted are as follows plr-142744-13 decedent and spouse created trust a joint revocable_trust on date restated in its entirety on date spouse predeceased decedent on date decedent died on date article four sec_1 of trust provides that during decedent’s and spouse’s joint lifetime the trustee shall pay to or apply for the benefits of a trustor all or such part of the income and principal of such trustor’s separate share of the trust estate as such trustor may direct under article four sec_3 when both decedent and spouse are alive each holds a power_to_revoke his or her separate share after the first spouse dies the surviving trustor may amend any trust share over which the surviving trustor has a general non-lapsing power_of_appointment over principal with the exception of retirement benefits article two sec_3 provides in part that unless clearly otherwise provided as to property that is transferred to the trustee while decedent and spouse are both living decedent and spouse shall hold the trust estate as tenants in common each owning a separate share consisting of an undivided one-half beneficial_interest decedent and spouse entered into property agreement dated date stating in part as to all joint_tenancy property transferred or to be transferred into the name of trust decedent and spouse agree that all trust property shall be characterized as tenants in common rather than joint_tenancy under article seven sec_1 upon the first of decedent and spouse to die the trustee shall allocate and distribute the remaining trust estate into two separate shares to be identified as the survivor’s share and the family share the survivor’s share shall consist of the surviving trustor’s separate share the family share is to consist of all assets of the deceased trustor’s separate share not distributed to the survivor’s share each of survivor’s share and family share is to be administered as survivor’s trust and family_trust respectively article eight contains provisions governing the survivor’s trust article eight provides that trustee shall pay to or apply for the benefit of the surviving trustor in monthly or other convenient installments but not less often than annually so much of the net_income of the survivor’s trust as the surviving trustor directs any net_income not distributed will be accumulated and added to principal trustee shall also pay to or apply for the benefit of the surviving trustor so much of the principal of the survivor’s trust as the trustee deems proper for the surviving trustor’s comfort welfare and happiness trustee shall pay to the surviving trustor as much of the principal of the survivor’s trust as the surviving trustor may from time to time demand in a signed writing delivered to the trustee upon the death of the surviving trustor the trustee shall distribute all of the trust property including the trust principal and accrued and undistributed_income to any person or entity and upon any trust terms and conditions or to or in favor of the estate of the surviving trustor as the surviving trustor may direct plr-142744-13 by his or her last will or living_trust agreement no exercise of this general_power_of_appointment shall be effective unless it refers to this trust agreement and expressly indicates an intention to exercise this general_power_of_appointment article nine contains provisions governing the family_trust article nine provides that trustee shall pay to or apply for the benefit of the surviving trustor in monthly or other convenient installments but not less often than annually so much of the net_income of the family_trust as the trustee in its discretion deems proper for the surviving trustor’s health education maintenance and support any net_income not distributed will be accumulated and added to principal the decedent and spouse recommended that the trustee first exhaust the principal from the survivor’s trust before making discretionary payments of principal to the surviving trustor from the family_trust trustee shall also pay to or apply for the benefit of the surviving trustor so much of the principal of the family_trust as the trustee in its discretion deems proper for the surviving trustor’s health education maintenance and support notwithstanding any other provision in trust each calendar_year the surviving trustor shall have the power to withdraw principal from the family_trust in an amount not to exceed the greater of five thousand dollars or five percent of the assets of the family_trust valued as of the end of the preceding calendar_year this power is noncumulative and to the extent it is not exercised by the end of january of each calendar_year it shall lapse this power shall exist each year until the death of the surviving trustor upon the death of the surviving trustor survivor’s trust and family_trust shall terminate and the trustee shall hold and administer the trust assets in further trust as provided article eleven contains provisions governing the survivor’s trust and family_trust after both spouse and decedent have died article eleven sec_1 provides that upon the death of the surviving trustor the trustee shall divide the trust property into separate shares for daughter son and grandchild grandchild grandchild grandchild collectively grandchildren in specified amounts the trustee of son’s share is to distribute to son all the net_income and principal free of trust as to daughter’s share the trustee in the trustee’s discretion shall apply to or for the benefit of daughter so much of the income and principal as the trustee deems advisable for daughter’s health education maintenance and support any net_income not distributed will be accumulated and added to principal upon daughter’s death the trustee shall distribute the balance of the trust share to daughter’s then living descendants per stirpes each grandchild’s share is to be administered as follows the trustee in the trustee’s discretion shall apply to or for the benefit of such beneficiary so much of the income and principal as the trustee deems advisable for the beneficiary’s health and education any net_income not distributed will be accumulated and added to principal when such beneficiary reaches the age of years the trustee shall distribute all of the accumulated net_income and principal of such trust share to such beneficiary free of trust if a beneficiary dies before complete distribution of the trust’s share then the plr-142744-13 trustee shall distribute the balance of the trust share to the beneficiary’s then living descendants per stirpes daughter son and the grandchildren survived decedent article thirteen section provides that the trustee is not required to make a physical segregation or division of the various trust shares created under trust except as segregation or division may be required by reason of the termination and distribution of any of the trusts or trust shares or as required elsewhere in the trust agreement however the trustee is required to keep separate_accounts and records for different undivided interests spouse died on date survived by decedent daughter son and grandchildren decedent became the sole trustee and beneficiary of survivor’s trust and family_trust under the terms of survivor’s trust decedent was eligible to withdraw income and principal as desired and possessed a testamentary general_power_of_appointment over the survivor’s trust under the terms of family_trust decedent was eligible to receive distributions of income and principal limited to an ascertainable_standard of health education maintenance and support decedent also held a lapsing right to annually withdraw the greater of five thousand dollars or five percent or power of the family trust’s principal family_trust became irrevocable upon spouse’s death survivor’s trust remained a revocable_trust it is represented that under trust the survivor’s trust should have been funded with decedent’s fifty percent beneficial_interest as a tenant in common of property held in trust and the family_trust should have been funded with spouse’s fifty percent beneficial_interest as a tenant in common of property held in trust after spouse’s death law firm incorrectly advised decedent as trustee of the survivor’s trust and family_trust and accountant that the ‘survivor’s trust’ will not be funded from the family_trust of the trust assets remain as the family_trust and are not split accordingly decedent as trustee failed to segregate the assets of the survivor’s trust and family_trust and instead administered them as a combined trust during decedent’s lifetime decedent as trustee adhered to a buy and hold investment strategy for the survivor’s trust and family_trust purchasing securities reinvesting all dividends and retaining holdings indefinitely in year prior to decedent’s death decedent retained new estate_planning counsel who determined decedent had been improperly advised regarding the funding and administration of trust and its subtrusts survivor’s trust and family_trust corrective measures were immediately taken during decedent’s life and continued after his death to properly allocate assets to the survivor’s trust and family_trust through a forensic review of the historical financial records decedent was able to ascertain and track the assets which should have been allocated to the family_trust at spouse’s death it is represented that decedent as trustee distributed certain items of income and principal from survivor’s trust and family_trust as provided under the terms of plr-142744-13 each trust all distributions of income were properly reported on decedent’s individual federal and state_income_tax returns trustee also filed amended state and federal fiduciary income_tax returns form sec_1041 for family_trust as well as original form sec_1041 for survivor’s trust it is further represented that distributions of principal made to decedent were from sufficient funds allocated to survivor’s trust and no principal distributions were made from family_trust the executors of decedent’s estate request a ruling that the value of the assets of family_trust are not includible in the gross_estate of decedent with the exception of the value of the or power held by decedent at his death under sec_2036 sec_2038 and sec_2041 law and analysis sec_2036 of the internal_revenue_code provides that the value of the gross_estate shall include the value of any property of which the decedent has made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth in which the decedent has retained for his life the possession or enjoyment of or the right to the income from the property or the right to designate the persons who shall possess or enjoy the property or the income from the property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period on the date of the decedent's death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to plr-142744-13 the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment in revrul_78_74 1978_1_cb_287 the decedent was the income_beneficiary of a_trust created by his father the trust terminated upon the death of the decedent and all assets became payable to the decedent’s issue prior to his death the decedent transferred stock to the trust the service concluded that since the value of the stock could be readily ascertained the portion of the trust includible in the decedent’s gross_estate as a retained_interest equals the value of the stock at the time of the decedent’s death in the revenue_ruling the service compared the facts in the ruling to the facts in two cases 39_tc_728 acq 1964_2_cb_6 and 66_tc_729 acq 1977_2_cb_1 in estate of kinney v commissioner the decedent transferred shares of stock to a_trust of which the decedent was the trustee and income_beneficiary at the time of the decedent's death these shares were still part of the trust corpus the tax_court held that the portion of the trust includible in the decedent’s estate under sec_2036 was the value of the stock contributed by the decedent and still retained in the trust in estate of bell v commissioner the decedent’s husband and decedent transferred property to a_trust to benefit their daughter the court held that decedent’s trustee powers over the trust gave her unbridled discretion to distribute the trust corpus for purposes of sec_2038 in determining the value of the portion of the trust includible in the decedent’s gross_estate the court considered two principles where property transferred by several grantors to a_trust is commingled with other_property and cannot be identified a proportionate formula may be appropriate if specific property transferred by a decedent is capable of identification however the value of such specified property should be included in the gross_estate the court in bell also opined that conversely where someone other than the decedent has transferred specific assets to a_trust which can be identified or traced it is only reasonable that their value should be excluded in making the required allocations in bell the parties stipulated to the securities transferred to the trust other than by the decedent the facts in the present case are similar to those in kinney and bell the assets of survivor’s trust and family_trust were not segregated after spouse’s death but rather were administered as a combined trust as to the survivor’s trust decedent served as the trustee and was also the unlimited income and principal beneficiary decedent could amend the survivor’s trust during his lifetime and also held a non-lapsing general_power_of_appointment over the assets in the survivor’s trust as to the family_trust decedent served as the trustee and was also the income and principal beneficiary as limited by an ascertainable_standard decedent also held a or power over the assets in the family_trust before decedent’s death the decedent as trustee took corrective measures to properly allocate assets to the survivor’s trust and family_trust consequently through a forensic review of the historical financial plr-142744-13 records decedent was able to ascertain and track the assets which should have been allocated to the family_trust at spouse’s death accordingly based on the facts submitted and representations made we conclude that the value of the assets of family_trust are not includible in the gross_estate of decedent with the exception of the value of the or power held by decedent at his death under sec_2036 sec_2038 and sec_2041 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures
